                              Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 1 of 17
AO 106 (Rev. 04/10) Application for a Search Warrant



                                                     United State§ Di§trict Court
                                                                                     for the
                                                                           Western District of New York

                     In the Matter of the Search of
   (Briefly describe rhe properly co be searched or identify rhe person by name and address.)


 Email account jd.zdunich68@gmail.com,
 stored at premises owned, maintained,
 controlled, or operated by Google LLC (Google),
 a company located at 1600 Amphitheatre Parkway,
 Mountain View, CA 94043.



        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following person or property located in the Western
District of New York (identify the person or describe the property to be searched and give its location): Email account jd.zdunich68@gmail.com,
stored at premises owned, maintained, controlled, or operated by Google LLC (Google), a company located at 1600
Amphitheatre Parkway, Mountain View, CA 94043.
             The person or property to be searched, described above, is believed to conceal                                            (identify the person or describe the
property to be seized):
          See Attachment B, Schedule of Items to be Seized, which attachment is incorporated by reference as
if fully set forth herein, all of which are fruits, evidence and instrumentalities of a violation of Title 18, United
States Code, Sections 1343 & 1030.
The basis for search under Fed. R. Crim. P. 41(c) is (check one or more):
       181 evidence of a crime;
       181 contraband, fruits of crime, or other items illegally possessed;
       181 property designed for use, intended for use, or used in committing a crime;
       o a person to be arrested or a person who is unlawfully restrained.
The search is related to violations of: Title 18, United States Code, Sections 1343 & 1030.

The application is based on these facts: See attached affidavit.
       181 continued on the attached sheet.
       o Delayed notice of __ days (give exact ending d
           requested under 18 U.S.C. § 3103a, the basis of w



                                                                                                        Meredith Fitz atrick SI A FBI



                                                                                                �-
                                                                                                           Printed name and title
Sworn to before me and signed in my presence.

Date:         March 13, 2019
                                                                                                                          Judge's signature



City and state: Rochester, New York                                                             Hon. Jonathan W. Feldman, U.S. Magistrate Judge
                                                                                                                       Printed name and Title
        Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 2 of 17

                                                                     I iMQitj
                            ATTACHMENT A - GOOGLE


                                Property to be Searched

This warrant applies to information associated with the following email account stored at
premises owned, maintained, controlled, or operated by Google LLC (Google), a company
located at 1600 Amphitheatre Parkway, Mountain View, CA 94043.

a.    jd.zdunich68@gmail.com
            Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 3 of 17




                                 ATTACHMENT B - GOOGLE

 I.        Infomiatioii to be Prodaced and/or Disclosed by the Provider

       To the extent within the Provider's possession, custody, or control, the Provider is
directed to produce the following information associated with the Subject Account:

      a. The contents of aU text messages, voicemads, recorded calls, emails, and chat
         messages associated with the account, including stored or preserved copies of chat
         logs, emails sent to and from the account, draft communications, the source and
         destination addresses associated with each communication, the date and time at which
         each communication was sent, and the size and length ofeach communication;

      b. All records or other information regarding the identification of the account subscriber
         and/or user(s), to include full name, physical address, telephone numbers and other
         identifiers, records of session times and durations, the date on which the account was
         created, the length of service, the IP address used to register the account, login IP
         addresses associated with session times and dates, account status, alternative email
         addresses provided during registration, methods of connecting, log files, and means
         and source of payment (including any credit or bank account number);
      c. All device information associated with the account to include, but not limited by,
         IMEI/MEID, serial number, SIM operator, cell operator, and model number;

      d. All location history associated with the account. AU location data whether derived
         from Global Positioning System (GPS) data, ceU site/ceU tower triangulation
         precision measurement information such as timing advance or per caU measurement
         data, and Wi-Fi location. Such data shaU include the GPS coordinates, the dates and
         times of aU location recordings, and origin of how the location recordings were
           obtained and estimated radius;

      e. Web search history, including, but not limited to, mobile and desktop browser
           searches;

      f. The tj^es of service utilized;

      g. AU records or other information stored at any time by an individual using the account,
         including address books, contact and buddy lists, calendar data, pictures, and files;

      h. AU records pertaining to communications between the Provider and any person
         regarding the account, including contactswith support services and records of actions
           taken;

      i.   Voice and/or audio activity captures;
     Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 4 of 17


j. Google Map location saved and/or frequent locations, favorite and/or starred
   locations including, but not limited to, searches conducted using the Google Map
   and/or Maze services;

k. Communication including, but not hmited to, audio, video, text message and/or chat
   dehvered through the Google, Inc. service known as Google Hangouts;

1. Posts, status updates, and/or any other information including photographs and/or
   video for the Google, Inc. service known as Google+;

m. Photographs and/or videos that are contained and/or were uploaded in the Google,
   Inc. services known as Google Photos, Picasa web albums, Google+, or any other
   Google, Inc. service designed to store video, photographs, and/or data, including the
   metadata for each file;

n. Electronic files, folders, media, and/or data uploaded and/or contained on the
   Google, Inc. service known as Google Drive;

o. Entries created, deleted, or modified using the Google, Inc. service known as Google
   Keep;
p. Historical account information, including call forwarding numbers and account
   backup telephone number; subscriber registration information, sign-up IP address and
   associated time stamp, telephone connection records, billing information, stored text
   message content, stored voicemail content, any and all apps installed using referenced
   email, Google Play Store transactions, call records, and IP log information;

q. For all Google accounts that are linked to any of the accounts listed in Attachment A
   by cookies, recovery email address, or telephone number, provide:

       1. Names (including subscriber names, user names, and screen names);

       2. Addresses (including mailing addresses, residential addresses, business
          addresses, and email addresses);

       3. Local and long distance telephone connection records;

       4. Records of session times and durations and IP history log;

       5. Length of service (includingstart date) and types of service utilized;

       6. Telephone or instrumentnumbers (including MAC addresses, Electronic Serial
          Numbers ("ESN"), Mobile Electronic Identity Numbers ("MEIN"), Mobile
          Equipment Identifier ("MEID"), Mobile Identification Numbers ("MIN"),
          Subscriber Identity Modules ("SIM"), MSISDN, Intemational Mobile
          Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 5 of 17



                Subscriber Identifiers ("IMSI"), or Intemational Mobile Station Equipment
                Identities ("IMEI"));

            7. Other subscriber numbers or identities (including temporarily assigned network
               addresses and registration IP addresses (including carrier grade natting
               addresses or ports)); and

            8. Means and source of payment for such service (including any credit card or
               bank account number) and billing records.

n.      Iiiforination to be Searched and Seized by the Government

     1. All records or mformation, including the contents of any and all wire and electronic
        communications, attachments, stored files, print outs, and header information that
        contain evidence, fiuits, and instrumentalities ofviolations of 18 U.S.C. § 1343 (Wire
        Fraud), including, but not limited to, for each account or identifier hsted on
        Attachment A, information pertaining to:

     2. The contents of any such communications that will assist investigators m ascertaining
        the nature and scope ofthe crimes under investigation, the true identity and or location
        of the subjects and any co-conspirators, the names, addresses, and any disposition of
        the proceeds of the crimes under investigation, including;

     3. Records relating to who created, used, or communicated with the account or identifier;

     4. Records pertaining to accounts held with companies providing Intemet access or
        remote storage of tangible items, documents, data, or storage media;

     5. Records relating to ownership or use of phones including passwords, pins, and
        enayption keys necessary to access such devices and/or applications on devices (e.g.,
        voicemail)

     6. Records, including, but not limited to, video files, audio files, images, stored messages,
        recordings, books, documents, and cached web pages relating to the wire fraud
        scheme;

     7. Records reflecting the communications with or the existence, identity, travel, or
        whereabouts of, any co-conspirators;

     8. Any other identifymg information associated with the user of the account (financial
        information, employment mformation, patterns ofbehavior, etc.);

     9. Records of activities or usage relating to the operation or ownership of any computer
        hardware, software, storage media, Intemet / online accounts, or data (such as
        usemames, passwords, telephone records, and notes).
       Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 6 of 17


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NEW YORK


IN THE MATTER OF THE SEARCH OF
EMAIL ACCOUNT:                                  Case No.

Jd.zdunich68@gmail. com



                            AFFIDAVIT IN SUPPORT OF
                 AN APPLICATION FOR A SEARCH WARRANT


     I, Meredith Fitzpatrick, being first duly sworn, hereby depose and state as follows:


                 INTRODUCTION AND AGENT BACKGROUND

  1. I have been a Special Agent with the Federal Bureau ofInvestigation (FBI) since June,
     2017. I am currently assigned to the Cyber Squad, Buffalo Division, in Rochester,
     New York. As part of the Cyber Squad, I work on investigations relating to criminal
     and national security cyber intrusions. I have gained experience through training and
     everyday work related to these types ofinvestigations. I am familiar with fundamental
     operations of the intemet, hardware, software, and the communication protocols
     across each. Experience with similar investigations and working with other FBI
     Special Agents and computer forensic professionals has expanded my knowledge of
     intemet communications and, more specifically, intemet-based obfuscation
     techniques. I have participated in the execution of warrants involving the search and
     seizure of computers, computer equipment, mobile phones and tablets, and
     electronically stored information, in conjunction with various criminal investigations.

  2. I am an investigative or law enforcement officer of the United States within the
     meaning of Title 18, United States Code, Section 2510(7); that is, an officer of the
     United States who is empowered by law to conduct investigations of, and to make
     arrests for, offenses enumerated in Title 18, United States Code, Section 2516.

  3. I make this affidavit in support of an application for a search warrant authorizing the
     search of an email account controlled by the Service Providers known as Google LLC
     (Google), located at 1600Amphitheatre Parkway, Mountain View, CA 94043.

  4. The email account and the information to be searched are described in the following
     paragraphs and in Attachments A and B for the Service Provider. This affidavit is
     made in support of an apphcation for a search warrant under 18 U.S.C. §§ 2703(a),
     2703(b)(1)(A) and 2703(c)(1)(A) to require the Service Providers to disclose to the
     government records andotherinformation in itspossession pertaining to thesubscriber
      or customer associated with the account, including contents of communications.
                                            1
       Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 7 of 17



  5. I respectfully submit that probable cause exists to believe that evidence, contraband,
      fruits, and instrumentalities ofviolations ofTitle 18, United States Code, Section 1343
      (wire fraud), the TARGET OFFENSE, will be found in the account
     jd.zdunich68@gmail.com.

  6. In my training and experience, I have learned that Google provides a variety ofonline
     services, including electronic mail ("email") access to the public. Google allows
     subscribers to obtain email accounts at the domain name Gmad.com, like the account
     hsted in Attachment A. I have learned that opened and unopened email for
     subscribers, may be located on die computers owned or leased by Google. This
     application for a search warrant seeks authorization solely to search the computer
     accounts and/or files following the procedures set forth herein.

  7. I am famihar with the facts contained in this affidavit based upon my personal
     involvement in this investigation, information provided by other law enforcement
     agents, and private companies. Because this affidavit is submitted for the limited
     purpose of obtaining search warrants, I have not included each and every fact known
     to me concerning this investigation. I have set forth facts that I beheve are necessary
     to establish probable cause to search the above referenced facihties.

RELEVANT STATUTES


  8. This investigation concems alleged violations of 18 U.S.C. § 1343:

  9. 18 U.S.C. § 1343 prohibits a person from devising or intending to devise any scheme
     or artifice to defraud, or for obtaining money or property by means of false or
     fraudulent pretenses, representations, or promises, transmits or causes to be
     transmitted by means of wire, radio, or television communication in interstate or
     foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose of
     executing such scheme.


PROBABLE CAUSE


  10. HiUiard Corporation (Hilliard) is a motion control and filtration products
      manufacturing company headquartered in Elmira, New York, within the Westem
     District of New York.


  11. Hilliard utilized Microsoft's Office365 product for their business email accounts. Your
      affiant knows that Microsoft Office 365 is a subscription of services offered by
      Microsoft to include email, file storage, and file sharing. OneDrive is a file hosting and
      synchronization service within Office365.

  12. On November 19,2018, C.V., Senior Vice President and ChiefInformation Officer for
      Hilhard, contacted the FBI Buffalo, Coming Resident Agency. C.V. alleged that two
     Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 8 of 17


   Hilliard employees, herein referred to as VICTIM 1 and VICTIM 2, who provided
   their email credentials to an unknown actor as the result of a phishing email
   experienced unauthorized changes to their 401K accounts. VICTIM 1 had an
   $82,000.00 unauthorized withdrawal attempt from their 401K account and VICTIM
   2 had $157,500.00 fraudulently withdrawn from their 401K account, nearly depleting
   it.


13. The 401K accounts for Hilhard employees were held by Chemung Canal and Trust
    Company (Chemung Canal), a chartered trust company headquartered in Elmira,
   New York.


14. In a statement to you affiant, C.V. provided the following; On November 19, 2018
    Chemung Canal contacted Hilliard to report that a cyber actor impersonated two
    Hilliard employees to Chemung Canal and made modifications to their 40IK
    accounts. Chemung Canal was notified of the incident because one of the Hilliard
    employees, VICTIM 1, called Chemung Canal stating that they received notice in the
    mail regarding a withdrawal from their 401K account, but they never authorized one.

15. Following the notification from Chemung Canal, Hilliard conducted an intemal
    investigation and found that in September 2018, a HiUiard employee had their email
    compromised by a phishing attachment. That employee's email address was then
    accessed without authorization and sent the same phishing email attachment to its
    entire address book, which included many other Hilliard employees. The phishing
    email contained a .pdf attachment which, when opened, instructed the recipient to
   click on a View Document button to view a document sent to them with OneDrive,
   and provide their Office365 credentials.

16. C.V stated that HiUiard Information Technology (IT) Security staff assessed that both
    VICTIM 1 and VICTIM 2 had opened the phishing attachment and provided their
   credentials.

17. As observed by your affiant, the Office365 IP Address login history for VICTIM I's
    email account showed attempted and successful logins from IP Addresses that resolve
    to locations outside ofElmira, NY from the period of September 11,2018 -November
    6, 2018. The Event Log history for VICTIM 2's emaU account showed numerous
    attempted logins from IP Addresses that resolve to locations outside of Elmira, NY
    from the period of September 13, 3018 to October 21, 2018.

18. Based on my training and experience investigating cyber-crimes, cyber actors attempt
   to monetize information leamed from a victim's email account, and it is common for
   victims ofemail intrusions to subsequently experience unauthorized financial activity.
   Cyber actors accomplish this by gathering inteUigence form the victim's account, such
   as PersonaUy Identifiable Information (PII), where the victim holds financial accounts,
   and answers to security questions. Cyber actors use this information to accurately
   impersonate the victim to a financial entity and conduct fraudulent transactions.
     Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 9 of 17


19. In a statement to your affiant, K.M., Executive Vice President of Chemung Canal,
    provided the following: In a legitimate 40IK withdrawal transaction, a customer
    contacts Chemung Canal requesting the withdrawal, and is then required to answer a
    series of identity verification questions, such as the account holder's Social Security
    Number. Ifthe questions are answered correctly, Chemung Canal emails the customer
    a 40IK withdrawal request form to complete. The customer sends the form back to
    Chemung Canal by fax for email, and Chemung Canal sends a confirmation letter to
    the customer's address on file after the withdrawal is completed.

20. K.M. further stated that an internal investigation found that in October 2018 an
    individual purporting to be VICTIM 2 contacted Chemung Canal and requested a
    withdrawal from their 401K account. The fraudulent actor correctly answered the
    verification questions for VICTIM 2 and requested that the 401K disbursement form
    be sent to the email address davidwilliams@usa.com. The fraudulent actor sent the
    40IK disbursement request form back via fax and requested that the funds be
   transferred to Zions Bank account #982187288.

21. The fraudulent actor repeated this process several times, successfully transferring
    $157,500.00 from VICTIM 2's 401K account to Zions Bank account #982187288 from
    the time period of October 4, 2018 to October 29, 2018.

22. Based on my training and experience investigating cyber-crimes, specifically 401K
   scams, fraudulent actors often create email accounts containing the victim's name to
   further bolster their false identity as the victim to the financial entity.

23. Copies of the 40IK disbursement request forms sent by the cyber actor to Chemung
    Canal showed that on October 4, 2018, the fraudulent actor requested a $74,000.00
   transfer from the 401K account of VICTIM 2 into Zions Bank account #982187288.
   On October 18, 2018, the fraudulent actor requested a $68,500.00 transfer from the
   401K account of VICTIM 2 into Zions Bank account #982187288. On October 29,
   2018, the fraudulent actor requested a $15,000.00 transfer from the 401K account of
   VICTIM 2 into Zions Bank account #982187288. On November 6, 2018, the
   fraudulent actor requested an $82,000.00 transfer from the 401K account of VICTIM
   1 into Zions Bank account #579548657.


24. On March 1,2019 your affiantreceived tihe results of a subpoenafrom Zions Bank for
    account #982187288. Records provided by Zions Bank showed the following
   information for the account: Account Name: John D Zdunich, Signer relationship:
   Sole Owner, Signer address: 2514 W Carl Cir., Taylorsville, UT 84129. The records
   also showed that Zdunich's utilized Zions Bank's online baking platform for account
   #982187288, and used the email address jd.zdunich68@gmail.com for his online
   banking account.

25. The account statements showed that the account received multiple wire transfers from
   Cbemnng Canal from the time period of October 11, 2018 and November 1, 2018.
     Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 10 of 17


    Following the receipt of the wire transfers from Chemung Canal, Zdunich rapidly
    depleted the account through the use of over over thirty different cashier's checks and
   money orders.

26. On February 28, 2019, your aflBant spoke with R.P., the Zions Bank Corporate
    Security Officer.R.P. provided the following in a statement to your aflBant: Zions Bank
    conducted an investigation of account #982187288 as the account took in multiple
   large wire transfers and then rapidly depleted the account, which was typical of
   fraudulent activity. G.A., a personal banker at the Zions Bank branch where Zdunich
   bank, questioned Zdunich about bis suspicious activity. G.A.'s notes from the
   interaction stated that Zdunich was uncooperative when asked about the nature ofhis
   transactions.


27. Based on my training and experience investigating cyber-crimes, specifically 401K
    scams, Zdunich is performing the role of a money mule. 401K schemes are often
    executed with a cyber actor(s) facilitating the 40IK theft portion of the scam, and
    another individual or group facilitating the receipt and transfer ofthe illegally acquired
    funds. As such, communication is required between the two parties to provide details
    on when to expect the victim's funds and how to disburse them. Zdunich needs to
    communicate with the cyber actor(s) about how and when the money from Chemung
    Canal will be transferred to the intended recipient. It is reasonable to believe that such
    communication could occur over email, and that Erickson could have sent or received
    communications regarding this scam onjd.zdunich68@gmail.com.

28. Your aflBant knows that banks typically send online banking notifications to the email
    on file for the customer, such as new login alerts and statement notifications. Given
    that Zdunich used the email account jd.zdunich68@gmail.com for his Zions online
    banking account, it is reasonable to believe that email communications from Zions
    Bank wiU be found in the email contents ofjd.zdunich68@gmail.com.

29. As explained herein, information stored in cormection with an email account may
    provide crucial evidence of the "who, what, why, where, when, and how" of the
    criminal conduct under investigation, thus enabling the United States to establish and
    prove each element or alternatively, to exclude the innocent from further suspicion. In
    my training and experience, the information stored in connection with an email
   account can indicate who has used or controlled the account. This "user attribution"
   evidence is analogous to the search for "indicia of occupancy" while executing a
   search warrant at a residence. For example, email communications, contact lists, and
   images sent (and the data associated with the foregoing, such as date and time) may
   indicate who used or controlled the account at a relevant time. Further, information
   maintained by the email provider can show how and when the account was accessed
   or used. For example, as described below, email providers typically log the IP
   Addresses from which users access their email account along with the time and date.
   By determining the physical location associated with the logged IP Addresses,
   investigators can understand the chronological and geographic context of the email
      Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 11 of 17


     account access and use relating to the crimes under investigation. This geographic and
     timeline information may tend to either inculpate or exculpate the account owner.
     Additionally, information stored at the user's account may further indicate die
     geographic location of the user at a particular time (e.g. location information
     integrated into an image or video sent via email). Last, stored electronic data may
     provide relevant insight into the email account owner's state of mind as it relates to
     the offenses under investigation. For example, information in the email account may
     indicate the owner's motive an intent to commit a crime (e.g., communications
     relating to the crime), or consciousness of guilt (e.g. deleting communications in an
     effort to conceal them from law enforcement).

  30. For the purposes of this Search Warrant, the Affiant has only included facts relevant
      to establish probable cause for this affidavit.

  31. Based on my training and experience, as well as the facts previously stated, there is
      probable cause to beheve that the email accountjd.zdunich68@gmail.com is maintained
      by the account holder for Zions Bank account #982187288, who received the
      fraudulently transferred funds from Chemung Canal, and evidence of the TARGET
     OFFENSE will be contained in the email records.



DEFmHTONS OF TECHNICAL TERMS USED IN THIS AFFTOAVIT


  32. "Computer," as used herein, is defined pursuant to 18 U.S.C. § 1030(e)(1) as "an
      electronic, magnetic, optical, electrochemical, or other high speed data processing
      device performing logical or storage functions, and includes any data storage facility
      or communications facility directly related to or operating in conjunction with such
     device."


  33.1 have had training in the investigation of computer-related aimes. Based on my
     training, and experience, I know the following:

         a. The Internet is a worldwide network of computer systems operated by
            governmental entities, corporations, and universities. In order to access
            the Internet, an individual computer user must subscribe to an access
            provider, which operates a host computer system with direct access to
            the Internet. The world wide web ("www") is a functionality of the
            Internet which allows users of the Internet to share information;

         b. With a computer cormected to the Internet, an individual computer user
            can make electronic contact with millions of computers around the
            world. This connection can be made by any number ofmeans, including
            modem, local area network, wireless and numerous other methods; and
      Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 12 of 17


         c. Email is a popular form of transmitting messages and/or files in an
            electronic environment between computer users. When an individual
            computer user sends email, it is initiated at the user's computer,
               transmitted to the subscriber's mail server, then transmitted to its final
               destination. A server is a computer that is attached to a dedicated
               network and serves many users. An email server may allow users to post
               and read messages and to communicate via electronic means.

  34. With a computer connected to the Internet, an individual computer user can make
      electronic contact with millions of computers around the world. Many individual
      computer users and businesses obtain their access to the Intemet through businesses
      known as Intemet Service Providers ("ISPs"). ISPs provide their customers with
      access to the Intemet using telephone or other telecommunications lines; provide
      Intemet email accounts that allow users to communicate with other Intemet users by
      sending and receiving electronic messages through the ISPs' servers; remotely store
      electronic files on their customers' behalf; and may provide other services unique to
      each particular ISP.

  35. The ISPs maintain records pertaining to the individuals or companies that have
      subscriber accounts with the ISP. Those records may include identifying and biUing
      information, account access information in the form of log files, email transaction
      information, posting information, account application information, Intemet Protocol
      addresses, and other information both in computer data format and in written record
     format.


  36. "Intemet Protocol address" or "IP address" is a unique numeric address used to
      identify computers on the Intemet. The standard format for IP addressing consists of
      four numbers between 0 and 255 separated by dots, e.g., 149.101.10.40. Every
      computer connected to the Intemet (or group of computers using the same account to
      access the Intemet) must be assigned an IP address so that Intemet traffic, sent from
      and directed to that computer, is directed properly from its source to its destination.
      Intemet Service Providers (ISPs) assign IP addresses to thek customers' computers.

BACKGROUND REGARDING GOOGLE


  37. Google was the service provider for the email address referenced within this
      affidavit. Based on my training and experience, I have lecimed the following
     about Google:

         a. Google is a company that provides a variety ofonline services, including
            electronic mail ("emak") access to the public. A Goo^e subscriber can
            also store with Google files in addition to emails, such as address books,
            contact or buddy lists, calendar data, pictures (other than ones attached
            to emails), and other files, on servers maintained and/or owned by
            Google. In my training and experience, evidence of who was using an
Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 13 of 17


       email account may be found in address books, contact or buddy lists,
       email in the account, and attachments to emails, including pictures and
       files.

  b. Google is considered an electronic communications service ("ECS")
     provider because it provides its users access to electronic
       communications service as defined in Title 18,United States Code,
       Section 2510(15). Internet users sign-up for a subscription for these
       electronic communication services by registering on the Internet vsdth
       Google. Google requests subscribers to provide basic information, such
       as name, gender, zip code and other personal/biographical information.
       However, Google does not verify the information provided. As part of
       its services, Google also provides its subscribers with the ability to set
       up email accounts;

 c. Google maintains electronic records pertaining to the individuals and
    companies for which they maintain subscriber accounts;

  d. SubsCTibers to Google may access their accounts on servers maintained
     or ovmed by Google from any computer connected to the Intemet
     located anywhere in the world;

 e. Any email that is sent to a Google subscriber is stored in the subscriber's
    "mad box" on Google's servers until the subscriber deletes the email or
    the subscriber's mailbox exceeds the storage limits preset by the intemet
    service provider. If the message is not deleted by the subscriber, the
    account is below the storage limit, and the subscriber accesses the
    account periodically, that message can remain on Goose's servers
       indefinitely;

  f.   When the subscriber sends an email, it is initiated at the user's computer,
       transferred via the Intemet to Google's servers, and then transmitted to
       its end destination. Google users have the option of saving a copy of
       the email sent. Unless the sender of the email specifically deletes the
       email from the Google server, the email can remain on the system
       indefinitely. The sender can delete the stored email message, thereby
       eliminating it from tiie email box maintained at Google, but that
       message will remain in the recipient's email box unless the recipient also
       deletes it or unless the recipient's account has exceeded its storage
       limitations;

  g. A Goo^e subscriber can store files, includingemails and image files, on
       servers maintained and/or owned by Google; and
Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 14 of 17


 h. Emails and image files stored on a Google server by a subscriber may
    not necessarily also be located in the subscriber's home computer. The
    subscriber may store emails and/or other files on the Google server for
    which there is insufficient storage space in the subscriber's own
    computer or which the subscriber does not wish to maintain in his or
    her own computer. A search of the subscriber's home, business, or
    laptop computer will therefore not necessarily uncover files the
    subscriber has stored on the Google servers.

 i. As explained herein, information stored in connection with an email
    account may provide crucial evidence of the "who, what, why, when,
    where, and how" of the criminal conduct under investigation, thus
    enabling the United States to establish and prove each element or
    altematively, to exclude the iimocent from further suspicion. In my
    training and experience, the information stored in connection with an
    email account can indicate who has used or controlled the account. This
    "user attribution" evidence is analogous to the search for "indicia of
    occupancy" while executing a search warrant at a residence. For
    example, email communications, contacts hsts, and images sent (and
    the data associated with the foregoing, such as date and time) may
    indicate who used or controlled the account at a relevant time. Further,
    information maintained by the email provider can show how and when
    the account was accessed or used. For example, email providers
    typically log the IP addresses from which users access the email account
    idong with the time and date. By determining the physical location
    associated with the logged IP addresses, investigators can understand
    the chronological and geographic context of the email account access
    and use relating to the crime under investigation. This geographic and
    timeline information may tend to either inculpate or exculpate the
    account owner. Additionally, information stored at the user's account
    may further indicate the geographic location of the account user at a
    particular time (e.g., location information integrated into an image or
    video sent via email). Last, stored electronic data may provide relevant
    insight into the email account owner's state of mind as it relates to the
    offense under investigation. For example, information in the email
    account may indicate the owner's motive and intent to commit a crime
    (e.g., communications relating to the crime), or consciousness of guilt
    (e.g., deleting communications in an effort to conceal them from law
    enforcement).
      Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 15 of 17


BACKGROUND REGARDING GOOGLE AND COOKIES


  38. According to representatives of Google, the company keeps records that can reveal
     Google accounts accessedfrom the same electronic device, such as the same computer
     or cellular phone, including account that are linked by "cookies," which are small
     pieces of text sent to the user's Internet browser when visiting websites.

  39. A cookie is a small file maintained on a user's computer which can store data for a
      specific web browser session, or the cookie can be persistent so that it may be used for
      future web browsing sessions. The cookie can maintain data such as user preferences.

  40. The following information regarding cookies was found on the Intemet at URL
      https://developer.mozilla.org/en-US/docs/Web/HTTP/Cookies (Mozilla develops
      the Firefox web browser):

         a. An HTTP cookie (web cookie, browser cookie) is a small piece of data
            that a server sends to the user's web browser. The browser may store it
            and send it back with the next request to the same server. Typically, it's
            used to tell if two requests came from the same browser — keeping a
            user logged-in, for example. It remembers stateful information for the
            stateless HTTP protocol.

         b. Cookies are mainly used for three purposes:

             1.     Session management

                    Logins, shopping carts, game scores, or anything else the server should
                    remember.


            2.      Personalization

                    User preferences, themes, and other settings.

             3.     Tracking

                    Recording and analyzing user behavior

         c. When When receivingan HTTP request, a server can send a Set-Cookie
            header with the response. The cookie is usually stored by the browser,
            and then the cookie is sent with requests made to the same server inside
            a Cookie HTTP header. An expiration date or duration can be specified,
             after which the cookie is no longer sent. Additionally, restrictions to a
             specific domain and path can be set, limiting where the cookie is sent.


                                             10
        Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 16 of 17


INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

   41.1 anticipate executing this warrant under the Electronic Communications Privacy Act,
      in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the
      warrant to require the Service Providers to disclose to the government copies of the
      records and other information (including the content of communications) particularly
       described in Section I in the Attachment B annexed hereto. Because the Service
       Providers are not aware of the facts of this investigation, their employees are not in a
       position to search for relevant evidence. In addition, requiring the Service Providers to
       perform the search would be a burden upon the companies. Ifall the Service Providers
       were asked to do was produce all the files associated with the account, an employee
       can do that easily. Requiring the Service Providers to secirch the materials to determine
       what content is relevant would add to their burden. Upon receipt of the information
       described in Section I in the Attachment B, government-authorized persons will review
       that information to locate the items described in Section II of Attachment B.

CONCLUSION

   42. Based on my training and experience, and the facts as set forth in this affidavit, I
       respectfully submit that there is probable cause to beUeve that in the email account
       located on computer systems owned, maintained, and/or operated by Google, located
       at 1600 Amphitheatre Parkway, Mountain View, CA 94043 there exists evidence,
       contraband, fhiits, and instrumentalities of violations of Title 18 U.S.C. § 1343 (Wire
       Fraud) and 1030 (Unauthorized Computer Access). I therefore respectfully request
       that the Court issue a search warrant directed to the Service Providers for the email
       account identified in the Attachment A for information described in the Attachment
       B.


   43. This Court has jurisdiction to issue the requested warrant because it is "a court of
       competent jurisdiction" as defined by 18 U.S.C. § 2711.18 U.S.C. §§ 2703(a), (b)(1)(A)
       and (c)(1)(A). Specificcdly, the Court is "a district court of the United States ... that -
       has jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

   44. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
       required for the service or execution of this warrant.



REQUEST FOR SEALING

Because this investigation is continuing, disclosure of the search warrant, this affidavit,
and/or this application and the attachments thereto could jeopardize the progress of the
investigation. Disclosure of the search warrant at this time couldjeopardize the investigation
by giving the targets an opportunity to destroy evidence, change patterns of behavior, notify
confederates, or flee fi^om prosecution. Accordingly, I request that the Court issue an order
                                               11
        Case 6:19-mj-00561-JWF Document 1 Filed 03/13/19 Page 17 of 17


that the search warrant, this affidavit in support of application for search warrant, the
application for search warrant, and all attachments thereto be filed under seal until further
order of this Court.




                                                  Meredith Fitzpatrick, Special Agent
                                                  Federal Bureau of Investigation

Subscribed and swom to before me
 ts 13 day of March, 2019



     ORABLE JONATHAN W. FELDMAN
      ED STATES MAGISTRATE JUDGE




                                             12
